Citation Nr: 0530083	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  01-09 839	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle injury with traumatic arthritis.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


The appellant is a veteran who served on active duty from 
September 1948 to September 1950 and from February 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In an October 2003 
decision the Board denied entitlement to service connection 
for a left thigh disability and remanded the issues of 
entitlement to service connection for a low back disability 
and entitlement to increased ratings for left and right ankle 
disorders.  A May 2005 rating decision granted entitlement to 
service connection for low back pain with multi-level 
degenerative disc disease and some decreased vertebral body 
height at L4.


FINDING OF FACT

On August 29, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issues remaining on appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
withdrew his appeal by correspondence received by the Board 
on August 29, 2005, and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


